 


113 HR 1714 IH: Shelter Our Servicemembers Act
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1714 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Peters of California (for himself, Ms. Wilson of Florida, Mr. Cárdenas, Ms. Linda T. Sánchez of California, Mr. Lowenthal, Ms. Meng, Mr. Deutch, Mr. Vargas, Mr. Rangel, Mrs. Davis of California, Mr. Conyers, Mrs. Napolitano, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Veterans Affairs and the Secretary of Housing and Urban Development to establish a grant pilot program to provide housing to elderly homeless veterans. 
 
 
1.Short titleThis Act may be cited as the Shelter Our Servicemembers Act. 
2.Elderly homeless veterans housing grant pilot program 
(a)EstablishmentThe Secretary of Veterans Affairs and the Secretary of Housing and Urban Development shall jointly establish a pilot program to award grants to nonprofit organizations to provide elderly homeless veterans with non-transitional housing. 
(b)Eligible organization 
(1)Nonprofit organizationThe Secretaries may award two grants under this section to nonprofit organizations that provide housing to homeless veterans or assist homeless veterans to find housing. 
(2)LocationsIn selecting the nonprofit organizations under paragraph (1), the Secretaries shall ensure that such organizations operate in separate geographical locations. 
(3)ApplicationTo be eligible for a grant under this section, a nonprofit organization shall submit to the Secretaries an application at such time, in such manner, and containing such information as the Secretaries may require. 
(c)Number and amount of grant 
(1)NumberThe Secretaries— 
(A)may award two grants under this section; and 
(B)may not award more than one grant to a single nonprofit organization. 
(2)AmountA grant awarded under this section may not exceed $25,000,000. 
(d)Use of grant 
(1)In generalA nonprofit organization may use a grant awarded under this section to— 
(A)purchase real property within a single geographical area to be used to provide up to 200 eligible homeless veterans with non-transitional housing; and 
(B)refurbish or renovate such property. 
(2)Eligible homeless veteransA homeless veteran is eligible for housing provided pursuant to this section if the Secretary of Veterans Affairs determines that the homeless veteran— 
(A)has attained the age of 55; 
(B)has— 
(i)been continuously homeless for a year or more; or 
(ii)during the last three years, had at least four separate, distinct, and sustained periods during which the veteran lived or resided on the streets, in an emergency shelter for homeless persons, or a combination of both; and 
(C)has a condition that limits the veteran’s ability to work or perform activities of daily living, including conditions related to— 
(i)a diagnosable substance abuse disorder; 
(ii)a serious mental illness; 
(iii)a developmental disability; or 
(iv)a chronic physical illness or disability. 
(e)Case management 
(1)In generalThe Secretary of Veterans Affairs shall provide case management for elderly homeless veterans who receive housing assistance pursuant to this section. The Secretary shall maintain a sufficient number of caseworkers to ensure that the ratio of such homeless veterans to caseworkers does not exceed 25 to 1. 
(2)ProvisionIn carrying out paragraph (1), the Secretary shall allow the non-profit organization awarded a grant under this section to provide the case management under paragraph (1) if the non-profit organization elects to provide such case management. 
(f)ReportNot later than 180 days after the date on which the pilot grant program terminates pursuant to subsection (i), the Secretaries shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the pilot grant program that includes— 
(1)the number of veterans served under the program; 
(2)the types of services offered under the program to such veterans; 
(3)the amount of money spent under the program on each such veteran; 
(4)a recommendation as to the feasibility and advisability of continuing the program; and 
(5)any other information the Secretaries consider appropriate. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretaries to carry out this section $50,000,000. 
(h)Homeless veteran definedIn this section, the term homeless veteran means a veteran who— 
(1)has attained the age of 55; and 
(2)is homeless (as that term is defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a))). 
(i)TerminationThe pilot grant program established under subsection (a) shall terminate on the date that is two years after the date on which the Secretaries award a grant under such subsection. 
 
